BLAND, P. J.
Error is assigned for the admission of some unimportant evidence, and for the giving and refusing of certain instructions. We do not think *340it worth, while to notice these alleged errors, for the reason that the judgment is so manifestly for the right party that it should be affirmed, regardless of any errors that may have intervened at the trial.
The evidence is clear, convincing and overwhelming that the defendants are mercantile adventurers; that they established a store and procured goods from the plaintiff by false and fraudulent representations as to both their ability and intention to pay for them and with the intent of never paying for all they bought. The evidence shows that defendants had time after time gotten (in small amounts) the goods sued for, from plaintiff by fraud and deceit; that after they were informed that their fraudulent methods would no longer be successful and plaintiffs were about to take steps to enforce' the collection of their debt for the goods, they secreted a part of them and as soon as the attachment was levied, divided what goods were left between them, one of them going to the state of Arkansas and setting up for himself, and the other going to a new location in Missouri and setting up business in the name of his wife. The evidence shows that every step taken by the defendants to procure goods from the plaintiff is tainted with fraud and deceit and shows conclusively that their purpose was to get all the goods, they could from plaintiff through false and fraudulent representations and to pay just as little as possible.
The judgment is for the right party and is affirmed.
All concur.
Goode, J., because, while he thinks the issues were for the jury, he thinks also that no error occurred in the rulings on evidence or on the instructions.